Citation Nr: 0800230	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2.  Entitlement to service connection for arthritis of the 
hips. 

3.  Entitlement to service connection for a psychiatric 
disorder. 

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  The case was 
remanded for additional development in December 2005, and the 
development requested by the Board has been accomplished.  


FINDINGS OF FACT

1.  Treatment during service for arthritis of the spine or 
hips, a psychiatric disorder or a prostate disorder is not 
shown.

2.  The weight of the competent evidence of record does not 
show that arthritis of the spine or hips, a psychiatric 
disorder, or a prostate disorder was incurred in or 
aggravated by service

CONCLUSION OF LAW

Arthritis of the spine and hips, a psychiatric disorder, and 
a prostate disorder were not incurred in or aggravated by 
service and arthritis of the spine and hips may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, letters dated in May 2002, 
January 2006, March 2006 and April 2006 satisfied the duty to 
notify provisions.  As for the duty to assist, the veteran's 
service medical records have been obtained, along with 
numerous private medical records and records from the Social 
Security Administration.  The veteran was afforded the VA 
Compensation and Pension examination requested by the Board 
in its December 2005 remand in February 2006.  The veteran's 
representative stated in July 2007 that the development 
requested in the Board remand has been accomplished, and 
there is otherwise no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records, to include the reports for the 
March 1964 separation  examination, do not reflect evidence 
of arthritis of the spine or hips, a psychiatric disorder or 
a prostate disorder.  The pertinent post-service clinical 
evidence includes a June 2001 report reflecting a bone scan 
that revealed increased activity in the L4-L5 interspace felt 
to be "most likely traumatic in nature," but the presence 
of a known primary focus/metastasis could not be ruled out.  
A January 2002 MRI of the lumbar spine showed osteoarthritis, 
spinal stenosis and foraminal encroachment.  
 
A May 2002 statement from a private physician reported that 
the veteran sustained a trauma during service and that he had 
severe degenerative joint disease of the spine.  This 
physician also stated therein that he had osteoarthrosis of 
the hips, an anxiety disorder, and hypertrophy of the 
prostate.  This same physician submitted a statement dated in 
August 2002 reporting that the veteran had severe back pain 
with disc herniation in the lumbar region which "started" 
during service.  Another statement from this physician dated 
in October 2002 included the report that the veteran had 
severe osteoarthritis and disc disease of the spinal cord and 
the opinion that a lesion of the disc space was "most 
probably related to an injury that he has sustained while 
serving in the military, and in particular the early 1960s."  

The veteran was afforded a VA examination of the spine in 
February 2006 as requested in the December 2005 Board remand.  
The examiner specified that the 


claims file had been reviewed in conjunction with this 
examination.  The veteran detailed his back complaints, which 
he stated started in 1964.  He reported that he had injured 
his back during service in 1962 when he fell down a hill but 
that no treatment for his back was rendered at that time.  
Following the examination, the diagnoses were degenerative 
disc disease of the lumbar spine and normal hip joints.  The 
examiner rendered the opinion that the veteran's current 
spine disorder was not related to service.  The rationale 
provided was that the veteran "never had any back or hip 
treatment while in the military and really started 
complaining about his back to his civilian doctors after he 
was discharged."

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this case, the positive private medical opinions 
of record rendered by the private physician with regard to 
the relationship between a current disability due to 
arthritis of the spine and service are based on a history 
provided by the veteran rather than, as was the case with 
respect to the negative February 2006 VA opinion, a review of 
the service medical records.  As such, the Board finds the 
February 2006 VA opinion to be more probative than the 
positive opinions rendered by the private physician.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.)  Although the 
examiners reported a history of a back disorder dating to 
military service, this is simply the veteran's recitation of 
his history, and does not establish in any way a relationship 
between service and any current back disorder.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Such evidence 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The Board 
finds that the private medical evidence discussed above is 
evidence of this sort, that is, transcriptions of lay history 
unenhanced by any medical comment by the examiner.  As for 
arthritis of the hips, the private examiner did not link the 
alleged hip arthritis to service, and the most recent 
examination of the hip joints was negative, indicating the 
lack of a current disability associated with claimed 
arthritis of the hips.  There must be current disability 
resulting from all alleged injury in order to warrant service 
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  With 
respect to a psychiatric disorder and a prostate disorder, 
the record reveals no competent medical evidence linking 
either disorder to the veteran's military service.  

As for the veteran's assertions that he has arthritis of the 
hips and back, a prostate disorder, and a psychiatric 
disorder that are related to his military service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
negative service medical records, the February 2006 
examination results and opinion, the lack of any competent 
evidence linking a psychiatric disorder or prostate disorder 
to service, the Board finds that the claims for service 
connection must be denied.  Hickson, 12 Vet. App. at 253. 

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for the arthritis of the spine or 
hips, a psychiatric disorder, or a prostate disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Service connection for arthritis of the spine is denied. 

Service connection for arthritis of the hips is denied.  

Service connection for a psychiatric disorder is denied. 

Service connection for a prostate disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


